DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Claims 1-20 are pending, claims 6 and 9-20 having been withdrawn.
Claims 1-5, 7 and 8 will be examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0358661 to Bharatiya et al. in view of JPH11-77544A to Mihara (see machine translation) and U.S. Patent No. 4,050,078 to Isayama et al., and further in view of U.S. Patent App. Pub. No. 2017/0251656 to Kolb et al. and/or U.S. Patent App. Pub. No. 2013/0008361 to Trevino et al.
As to claim 1, Bharatiya discloses a method performed by a controller associated with a machine (see Bharatiya paragraph [0028], [0044], [0067]-[0068]), the method comprising: determining that a first subset of nozzles, of a plurality of nozzles of the machine, is to be cleaned (see Bharatiya paragraphs [0028], [0035]-[0042], [0063]-[0066] disclosing detecting of nozzle clogging for a particular nozzle or set of nozzles), the plurality of nozzles dispensing fluid during one or more operations of the machine (see Bharatiya paragraph [0025], [0054] disclosing that the machine is used to spray material, such as fertilizer); and determining a first flow rate of the fluid through the first subset of nozzles and increasing, based on determining that the first subset of nozzles is to be cleaned, the first flow rate of the fluid through the first subset of nozzles to a second flow rate of the fluid through the first subset of nozzles (see Bharatiya paragraphs [0042], [0067], [0074] where fluid flow or air flow is increased after detection of a plug to eliminate the plug).
Bharatiya does not explicitly disclose decreasing the second flow rate of the fluid through the first subset of nozzles to the first flow rate of the fluid through the first subset of nozzles when the first subset of nozzles is cleaned.  Mihara discloses a similar nozzle cleaning method wherein the fluid flow is increased to clean the nozzle and then decreased back to the first flow rate (see Mihara machine translation paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bharatiya to decrease the second flow back to the first flow in order to determine whether the nozzle has been cleaned and continuing operation thereby avoiding the need to stop operation of the machine (see Mihara machine translation paragraphs [0008], [0019], [0020]).
Regarding the recitation of “determining, based on comparing a requested flow rate and an actual flow rate of the fluid through the first subset of nozzles that the first subset of nozzles is cleaned” and “decreasing the second flow rate of the fluid … based on determining that the first subset of nozzles is cleaned,” Mihara discloses that the actual flow rate is measured after increasing the pressure and comparing the flow rate to a reference flow rate to determine if the nozzle has been unclogged, and if not unclogged, to increase the pressure again (see Mihara machine translation paragraph [0010] and [0016]).  It is known in the art of nozzle cleaning that the flow rate can be measured during cleaning and compared to a reference value to determine the end of cleaning (see, e.g., Isayama Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bharatiya and Mihara to determine the end of cleaning by comparing the flow rate to a reference value as disclosed by Isayama and the results would have been predictable (determining when nozzle is no longer clogged).
Bharatiya discloses that the machine comprises a user interface to receive and input information (see Bharatiya paragraphs [0045], [0068], [0078]-[0079]).  Use of user inputs via an interface to input information, such as flow rates, is known in the art and does not provide patentable significance (see, e.g., Kolb paragraph [0027] disclosing that it is known that operating parameters, such as fluid flow rate may be determined by and/or input to the controller by an operator using a user interface; and/or Trevino paragraph [0030] disclosing that it is known in the art for an operator to change the flow rate, such as low, medium and high speed via an interface).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the requested flow rate be based on user input received via an interface since Bharatiya discloses both the use of a user interface as well as increasing the flow rate (see Bharatiya paragraphs [0042], [0067], [0074] where fluid flow or air flow is increased after detection of a plug to eliminate the plug and paragraphs [0045], [0068], [0078]-[0079] disclosing the user input interface) and Kolb and/or Trevino discloses that it is known in the art to for an operator to change the flow rate via a user interface, and the results would have been predictable (adjusting the flow rate of a machine to a desired flow rate).
As to claim 3, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino discloses that the operation of the machine continues after the clogged nozzle is cleaned (see Mihara machine translation paragraphs [0008], [0019], [0020]).  It is understood that the control system would continue to monitor the nozzles and if and when another clogged nozzle is detected, the combination of Bharatiya, Mihara and Isayama would perform the same nozzle cleaning steps of increasing the flow rate of fluid and decreasing back to the original flow rate on the second clogged nozzle.  Furthermore, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).
As to claim 4, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino discloses that the first subset of nozzles can include a single nozzle of the plurality of nozzles (see Bharatiya paragraphs [0028]-[0031] where the sensor can be placed on each nozzle).
As to claim 5, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino discloses that the plurality of nozzles can include a plurality of groups of nozzles, wherein a group of nozzles of the plurality of groups of nozzles includes multiple nozzles and wherein the first subset of nozzles includes the group of nozzles (see, e.g., Bharatiya Figs. 4A and 5A disclosing that the spray device can be a group of nozzles; paragraphs [0032]-[0037]).
As to claim 7, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino discloses that the determining that the first subset of nozzles is to be cleaned comprises: obtaining information indicating that the first subset of nozzles is to be cleaned and determining without user input that the first subset of nozzles is to be cleaned based on the information indicating that the first subset of nozzles is to be cleaned (see, e.g., Bharatiya paragraphs [0028]-[0042] particularly [0042] disclosing that the indication of a plugged nozzle is sent directly to the machine for automatic remedial action).
As to claim 8, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino discloses that the obtaining the information indicating that the first subset of nozzles is to be cleaned comprises: obtaining, from a sensor, sensor data indicating that one or more nozzles, of the first subset of nozzles, are obstructed (see, e.g., Bharatiya paragraphs [0028]-[0046] disclosing various types of sensors to provide the information).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0358661 to Bharatiya et al. in view of JPH11-77544A to Mihara (see machine translation) and U.S. Patent No. 4,050,078 to Isayama et al. and further in view of U.S. Patent App. Pub. No. 2017/0251656 to Kolb et al. and/or U.S. Patent App. Pub. No. 2013/0008361 to Trevino et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0178237 to Posselius et al. and U.S. Patent App. Pub. No. 2019/0076892 to Zhao.
Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Bharatiya, Mihara and Isayama and futher in view of Kolb and/or Trevino does not explicitly disclose that during the first operation, the first subset of nozzles dispenses a mixture of the fluid with another fluid; selecting the first subset of nozzles for a second operation of the one or more operations based on determining that the first subset of nozzles is to be cleaned wherein, during the second operation, the first subset of nozzles dispenses the fluid without the other fluid; determining that the first subset of nozzles is cleaned and selecting the first subset of nozzles for the first operation based on determining that the first subset of nozzles is cleaned.  Posselius discloses that nozzles that supply and mix two fluids are known in the art (see Posselius paragraphs [0003], [0008], [0021]-[0024]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the nozzles that supply and mix two fluids in Bharatiya/Mihara/Isayama/Kolb and/or Trevino and the results would have been predictable since Posselius is directed to agricultural sprayers as is Bharatiya.  Regarding the dispensing of one fluid without the other fluid during the cleaning (second operation), Zhao discloses a similar nozzle cleaning method wherein only the cleaning fluid is supplied and the production agent is not supplied (see, e.g., Zhao paragraphs [0055], [0058]-[0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bharatiya/Mihara/Isayama/Posselius/Kolb and/or Trevino such that only the cleaning fluid is supplied during cleaning as disclosed by Zhao in order to reduce costs (see Zhao paragraphs [0004], [0062]) by using only water to clean the nozzles and not the higher cost fertilizers or other chemicals.  It is noted that the combination of Bharatiya/Mihara/Isayama/Posselius/Kolb and/or Trevino is understood to perform the cleaning operation between operations of the nozzles.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument because Kolb and/or Trevino are relied upon for the newly added claim recitations as discussed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714